Title: To Benjamin Franklin from Vergennes, 8 March 1785
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


				
					A Versailles le 8. Mars 1785.
				
				J’ai communiqué M. a M. le Mal. de Castries la nouvelle note que vous m’aviez fait l’honneur de me remettre relativement à la Contestation qui S’etoit elevée a Nantes entre le Contre maitre et le Capne. du navire americain La marianne. Ce ministre vient de me faire la reponse dont je joins icy une copie. Vous y verrez, M. les raisons qui lui font penser que la Sentence rendue par l’amirauté de Nantes le 5 mars 1784, doit avoir Son execution. Cette reponse indique aussi les voyes qui Sont ouvertes aux parties qui peuvent avoir à Se plaindre de cette Sentence.
				
					M. franklin
				
			